Title: To Thomas Jefferson from Andrea Pini, 17 July 1821
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


              
              Livorno 17. Luglio 1821.
            I sottoscritti ricconoscono di aver Ricevuto dal Sigr Tommaso Jefferson di Virginia negli Stati Uniti di America, per le mani del Sigr Tommaso Appleton Console d’America in Livorno la Somma di Quattrocento quaranta quattro Pezzi duri di Spagna per un Anno di frutti sopra il Capitale che ritiene a Cambio il sudetto Sigr Jefferson. Fatta in triplicata per un solo effetto e pagamento, a noi Contanti diciamoPezzi duri 444.—Elisabetta Pini, nata MazzeiAndrea Pini Editors’ Translation
              
              Leghorn
                17 July 1821.
            The undersigned recognize having Received from Mr Thomas Jefferson of Virginia in the United States of America, at the hands of Mr Thomas Appleton Consul of America in Leghorn, the Sum of Four Hundred forty-four Silver Pieces of Spain, for one Year of returns in addition to the Capital that the aforesaid Mr Jefferson holds in Exchange. Done in triplicate for only one effect, and we state that we have received payment in Cash of  444.— Silver PiecesElisabetta Pini née MazzeiAndrea Pini